Citation Nr: 1819584	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1967 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  It is noted that an October 2010 rating decision denied the issues on appeal, however, a timely substantive appeal was not received as to that rating decision.  Nevertheless, as additional relevant evidence was received within one year of notice of the October 2010 determination, the July 7, 2010 claim was readjudicated in the September 2011 rating decision, and is for consideration as to any effective date assignment in the event of award of any benefit sought.  38 C.F.R. § 3.156(b) (2017).

In August 2014, the Veteran presented testimony at a Travel Board hearing, before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.

These matters were previously before the Board in October 2014 and September 2016, when the Board remanded the claims for further development.  They now return for appellate review.  


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's current cervical spine disability, best characterized as degenerative changes of the cervical spine, manifested in service, or within one year of separation from service, or is otherwise etiologically related to service.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's current thoracolumbar spine disability, best characterized as degenerative arthritis, segmental instability, and degenerative disc disease, manifested in service, or within one year of separation from service, or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Board recognizes that in December 2014 the Veteran submitted a partially completed VA Form 21-4142, Authorization to Disclose Information to VA, for records for Dr. Sandkamp which have not been obtained; however, in August 2014, the Veteran testified these records were destroyed and unavailable.  Thus, a remand for these records is not warranted.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has diagnoses related to his thoracolumbar spine and cervical spine.  Specifically, a July 2010 VA treatment record noted active problems of pain of the neck/cervicalgia private cervical spine surgery in 2002, specifically a cervical fusion of C5-6, 6-7 in December 2002 and low pain low back with private surgeries in 1989 and 1992,  specifically a fusion in October 1989 and hardware removal in October 1991.  A July 2011 VA treatment record noted cervicalgia and degenerative disc disease.  A May 2015 VA treatment record noted the Veteran complained of low back, middle back, and neck pain after a fall when working on his boat.  An August 2015 VA record noted diagnoses, in part, of cervical spondylosis and developmental central canal narrowing, no definite abnormal signal within the cervical spinal cord, postoperative cervical spine, and thoracic spondylosis as described.  

In an April 2012 letter, Joseph Saccoman, M.D., stated in part, the Veteran had chronic neck and back pain and had severe degenerative disc disease.  Similarly, an undated letter received in August 2014, Dr. Saccoman, stated in part, the Veteran had severe degenerative spine disease and had surgeries involving the back and neck dating back to 1989.  In another letter dated in January 2015, Dr. Saccoman, noted the Veteran had chronic cervical and lumbar degeneration spine disease.  An August 2010 examination report noted impressions of status post C5-C7 cervical fusion and status post L4-S1 spinal fusion, degenerative disc disease.  Thereafter, a June 2015 back conditions disability benefits questionnaire endorsed thoracolumbar spine diagnoses of degenerative arthritis of the spine, segmental instability, and degenerative disc disease.  A June 2015 neck conditions disability benefits questionnaire endorsed a diagnosis of moderate degenerative changes of the cervical spine.  

As the Veteran is acknowledged to have a cervical spine disability, best characterized as degenerative changes of the cervical spine to include degenerative disc disease, and a thoracolumbar disability best characterized as degenerative arthritis, segmental instability, and degenerative disc disease, the issue before the Board becomes whether these disabilities are as a result of his active service.

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury, or disease with regard to cervical spine or thoracolumbar disability.  The Veteran, in a March 2011 statement and in August 2014 testimony, asserted that during service he fell down a ladder from the bow of the ship, then fell over the handrail, and landed on his face resulting in four stitches in his eyebrow, and that during his incident he wrenched his neck backwards, which led to his neck and back issues.  In August 2014 testimony, the Veteran stated he was not placed on restrictive duty after his fall but he did not participate in heavy duties, as loading supplies was not a daily occurrence, but he did duties to maintain the ship, like sanding, grinding and painting.  He specifically testified he did not change his particular duties as to the remainder period of his service due to his back injury or neck injury from the fall.  Conversely, in a February 2015, the Veteran submitted a statement from a fellow serviceman, G. B., who recalled in part, that while loading and moving pallets of supplies aboard the ship, the Veteran was knocked to the deck, apparently as to the back and leg area of his body, and injured himself to the point of having to be relieved of his duties.  Furthermore, in a February 2012 statement and in August 2014 testimony, the Veteran reported during service he engaged in heavy physical labor, such as lifting of boxes, crates, and supplies, leading to back and neck pain.  

However, a review of the Veteran's service treatment records reveal no diagnoses related to a cervical spine disability, a thoracolumbar spine disability, or symptoms thereof.  Although a February 1968 service treatment record reflected sutures were applied to the Veteran's left eye, which is consistent with the Veteran's recollection of a fall, as described above, the records are devoid of any mention of back or neck problems.  In this regard, a December 1970 in-service examination, conducted in conjunction with separation from service, found in pertinent part, the Veteran's spine, and other aspects of the musculoskeletal system, as relevant to a cervical spine disability and thoracolumbar spine disability, was clinically normal upon examination, which weighs against a finding of an in-service injury or event.  

The Board recognizes that in his August 2014 testimony, the Veteran reported, in part, he did not complain about neck or back problems during his December 1970 examination, conducted in conjunction with separation from service, because he was ready to get out of there and his father taught him to grin and bear it.  Similarly, the Board recognizes, the Veteran, in a March 2011 statement, indicated in part, that being young, he tended to be tough and lived with his back and neck problems until his back and neck finally gave out.  However, while the December 1970 in-service examination, conducted in conjunction with separation from service, did not note any defects or diagnoses for a cervical spine disability or thoracolumbar spine disability, other defects were noted.  

Moreover, the Veteran's service records reflect other complaints.  For example, of record is a September 1967 complaint of complaint of nausea and dizziness, an October 1967 complaint of nasal congestion, a November 1967 complaint of a sprained right ankle, a January 1968 complaint of laceration of fingers, a February 1968 complaint of a cold sore of the lower lip, a June 1968 complaint of a bump under the right eye, February 1969 complaint of sore throat and athletes foot, and a March 1969 complaint of pain in chest which "shoots" to the back; however, rather than a back disability, an impression costochondritis was endorsed, an April 1969 complaint of dizziness nausea, and persistent cold symptoms, May 1969 complaint of a laceration of the left hand, and a December 1970 complaint of discomfort and swelling in left ear.  The Board does not find it reasonable that the Veteran would be experiencing symptoms related to the disabilities at issue herein and not mention such symptoms during service while endorsing other complaints.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Thus, for the reasons discussed above, the element of in-service disease or injury is not met for the claim for service connection for a cervical spine disability or a thoracolumbar spine disability.  Moreover, even assuming, arguendo, that a neck disability was demonstrated during service, there is no competent evidence suggesting a nexus between a current a cervical spine disability or a thoracolumbar spine disability and the Veteran's military service.

In this regard, an August 2010 VA examiner opined the Veteran's current neck and back problems were less likely as not caused by military service.  In support of such, the August 2010examiner noted the conditions were not documented in the Veteran's military health record or resulting medical discharge, and without documentation of ongoing medical care within five years of military discharge, were most likely to have been resolved self-limited conditions.  However, the October 2014 Board remand, found, in part, the opinion was inadequate as it did not address the Veteran's contentions that he had neck pain and back pain during and since service.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Pursuant to the October 2014 Board remand, a June 2015 examiner opined, in part, the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of such, as to a thoracolumbar spine disability, the June 2015 examiner stated no service treatment record as to a mechanism of injury was documented, the Veteran's service exit examination was normal, no back care proximal to service discharge was documented, a back and/or neck condition diagnosis was established many years following active service, the effects of interceding back 1983 injuries could not be excluded, and the Veteran's symptoms and or complaints of back pain did not establish and/or correlate with a specific diagnostic condition and the exclusion of others, if any.  

With respect to a cervical spine disability, the Board recognizes the June 2015 examiner did not clearly provide such a nexus statement as to a direct incurrence service connection.  Rather it was opined the cervical spine condition was less likely as not caused or aggravated beyond its natural progression by service factors.  Nevertheless, the opinion and supporting rationale was provided, in response to a specific request as to whether it was at least as likely as not that any diagnosed cervical spine condition had its onset during service, was causally or etiologically related to active service, or manifested to a compensable degree within one year of separation from service.  Furthermore, the June 2015 examiner's rationale clearly addressed the claim on a direct-incurrence basis, and as such is adequate.  In this regard, the June 2015 examiner found no service treatment record as to a mechanism of injury was documented, the Veteran's service exit examination was normal, no neck care proximal to service discharge was documented, a neck condition diagnosis was established many years following active service in 2002, the effects of interceding neck 1983/2015 injuries could not be excluded, and the Veteran's symptoms and/or complaints of neck pain did not establish and/or correlate with a specific diagnostic condition and the exclusion of others, if any.

Conversely, also of record are three medical letters from Dr. Saccoman.  In an April 2012 letter, Dr. Saccoman, stated in part, the Veteran suffered from chronic neck and back pain, had severe degenerative disc disease, and that it was highly likely that his symptoms were at least partially related to injuries sustained during his military service in the late 1960s.  Similarly, in an undated letter received in August 2014, Dr. Saccoman, stated in part, that he had reviewed available records, including some military health records dating back to the 1960s, and it was his opinion, based on his review of the medical and surgical history, that the Veteran's condition most likely began with disc degenerative related to heavy physical labor, including time spent in the Navy.  Dr. Saccoman further stated the Veteran was currently disabled and had been for years due to severe degenerative disc disease, and it was reasonable to conclude that the damage to his spine began during his time in military service to at least a significant degree.  Finally, in another letter dated in January 2015, Dr. Saccoman, noted he had reviewed the Veteran's past medical history regarding his chronic cervical and lumbar degeneration spine disease and stated that the Veteran's problems go back many years since before 1970 to the present, which includes his service in the US Navy.  Dr. Saccoman opined that that the Veteran's condition took many years to progress, and further stated that the Veteran was a young man when he began to have problems; therefore it was at least as likely as not related to his military service.  

However, the opinions from Dr. Saccoman collectively lack adequate rationales which the Board can weigh and consider, nor are such consistent with the clinical evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, in the April 2012 opinion, no rationale was provided as to the finding that it was highly likely that the Veteran's symptoms were at least partially related to injuries sustained during his military service in the late 1960s.  Similarly, in the opinion received in August 2014, no rationale was provided for the findings that condition most likely began with disc degenerative related to heavy physical labor including time spent in the Navy and was reasonable to conclude that the damage to his spine began during his time in military service to at least a significant degree.  In the opinion received in February 2015, no rationale was provided for the findings that the Veteran's problems go back many years since before 1970 to present, which includes his service in this US Navy, or that the Veteran was a young man when he began to have problems.  Conversely, in an April 2007 VA treatment record, reported, in part, the Veteran had a c-spine fusion done in December 2002 and two lower back operations in 1989 and 1992, and that the Veteran attributed all this to workers compensation injuries while working at a steel plant.  This is inconsistent with Dr. Saccoman's finding that the Veteran's back and problems are related to service because he was a young man when he began to have problems.  Dr. Saccoman did not address Veteran's post-service intervening back and neck injuries, which are highly relevant to these claims.  Thus, for these reasons, the opinions provided by Dr. Saccoman lack probative value.  Id.   

In contrast to Dr. Saccoman's opinions, the June 2015 examiner's opinions were accurately based on the relevant clinical evidence of record.  Moreover, the June 2015 examiner's explanations were logical and followed from the facts and information given.  Indeed, in weighing June 2015 opinions and the opinions by Dr. Saccoman, the Board finds the opinions of the June 2015 examiner to be more probative because he provided a much more detailed clinical rationale which specifically addressed the Veteran's cervical spine and thoracolumbar spine diagnoses in a manner consistent with the other clinical evidence of record.  As noted above, Dr. Saccoman did not provide an adequate rationale or address any cervical spine or thoracolumbar injury as related to the Veteran's workers compensation claims.  Thus, June 2015 examiner's opinions are entitled to more probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In a March 2011 statement, the Veteran asserted the August 2010 examiner was rougher than he needed to be and was biased.  Similarly, in August 2015 correspondence, the Veteran, indicated, in part, the June 2015 examiner did not take the necessary time for the examination, was rude and was biased, and therefore, the clinical findings could not be trusted.  However, the Board finds such arguments are not supported by the record.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  While the presumption of regularity is rebuttable by clear evidence to the contrary, the Board finds no indication that the August 2010 or June 2015 VA examiners failed to properly discharge their duties in rendering the examinations.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Consequently, the Board finds that the neck and back disability benefits questionnaires, completed by the June 2015 VA examiner, and which are relied upon in this decision, are adequate and highly probative evidence, as they reflect consideration of the Veteran's claims file, the Veteran's medical history, and all relevant facts.

Additionally, in June 2011, the Veteran submitted an article regarding lumbar degenerative disc disease, which stated, in part, conditions such as major back injury or fracture can affect how the spine works making changes happen even faster.  However, this article does not address the facts and circumstances of the Veteran's case and thus lacks probative.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514   (1998).

Turning to other theories of entitlement, with respect to arthritis of the cervical spine or thoracolumbar spine, the Board has considered whether there is competent credible evidence of continuity of symptomatology of these disabilities, or whether such manifest to a compensable degree within one year of separation, but finds in each case that there is not.  Specifically, the evidence does not demonstrate that any cervical spine arthritis or thoracolumbar spine arthritis arose during service or arose within one year of discharge from service.  As discussed above, the Veteran's service treatment records reveal no diagnoses of a neck disability or symptoms thereof, or a back disability or symptoms thereof.  Additionally, the Veteran's December 1970 in-service examination, conducted in conjunction with separation from service, found in pertinent part, the Veteran's spine, and other aspects of the musculoskeletal system, as relevant to a neck or back disability, was clinically normal upon examination. 

Furthermore, post service treatment records indicate that the Veteran was not treated for a neck condition until many years after separation from service.   The June 2015 examiner specifically noted the Veteran's back and neck condition diagnoses were established many years following active service.  Consistent with such, a November 1983 private medical record noted that on October 11, 1983 the Veteran was involved in an accident resulting in a back disability which began on October 11, 1983.  Specifically, within the medical record, the Veteran described that while working, another person pulled a 60 feet bar out of the tube on the machine and it was cut in half, then he and the other person were carrying the bar, weighing approximately 166 lbs, about 15 feet to scrap skid, when he suffered lower back pain.  A March 1989 private medical record noted, in part, that since 1983, the Veteran had had chronic back and leg pain due to degenerative disc disease.  A January 2004 private medical record addressing the Veteran's neck disability, stated the Veteran reported his pain began following a work-related injury on October 11, 1983.  An August 2004 private medical record noted, in part, the Veteran had long-standing cervical degenerative disk disease and intractable neck pain and headaches and that he was initially injured at his workplace while lifting heavy concrete reinforcing rods.  A January 2005 letter from a certified rehabilitation counselor stated, in part, the Veteran injured his neck and low back on October 11, 1983 while working for a steel company.  

Thus, as described above, such records link the Veteran's cervical spine and thoracolumbar spine disabilities to an October 11, 1983 work injury rather than his active service, and further reflect that his symptoms related to his neck and back onset in 1983, many years after separation from service.  The gap of many years between service and treatment for neck and/or back problems is for consideration, and is a factor weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, these records weigh against a finding that arthritis of the cervical spine or thoracolumbar spine arose during service or within one year of service.  Thus, the preponderance of the evidence is therefore also against a claim for service connection for arthritis of the cervical spine or thoracolumbar spine on a presumptive basis as a chronic disease or on the basis of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a); Walker, 718 F.3d at 1331.

In reviewing the Veteran's claims for service connection for cervical spine disability and for thoracolumbar spine disability, the Board has reviewed the written statements and testimony of the Veteran.  Additionally, in August 2011 and August 2014 statements, the Veteran's mother reported, in part, that the Veteran had had back pain for many years.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is certainly competent to describe the symptoms of these disabilities that he experiences and his mother is competent to describe her observations.  However, the origin or cause of the Veteran's current cervical spine disability or thoracolumbar spine disability is not a simple question that can be determined based on mere personal observation by a lay person through his senses.  Further, there is no evidence that the Veteran or his mother possess the requisite medical training or expertise necessary to render them competent to offer evidence on the causal question of whether the Veteran's cervical spine disability or thoracolumbar spine disability can be attributed to his active service.  As such, the lay testimony is not competent to establish medical etiology or nexus.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Furthermore, the Veteran's statements and testimony regarding the onset of his neck and back pain during active service is contradicted by more probative evidence of record, which further weighs against his claim.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  For instance, as described above, in an April 2007 VA treatment record, dated prior the Veteran's current claim, it was noted the Veteran reported, in part, he had a c-spine fusion in December 2002 and two lower back operations in 1989 and 1992 and that he attributed these to workers compensation injuries while working at steel plant.  Additionally, as described above, the Board reiterates the Veteran's December 1970 in-service examination, conducted in conjunction with separation from service, did not note any defects or diagnoses for a cervical spine disability or thoracolumbar spine disability, although other diagnoses were noted.  

In sum, the Board finds that the ultimate conclusion presented in the record is that there is no basis to grant service connection for a cervical spine disability or a thoracolumbar spine disability, as the preponderance of the probative evidence of record does not indicate that the Veteran's cervical spine or thoracolumbar spine disabilities are related to his active service.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for entitlement to service connection for a cervical spine disability and for a thoracolumbar spine disability are denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a cervical spine disability, best characterized as degenerative changes of the cervical spine, to include degenerative disc disease, is denied.

Entitlement to service connection for a thoracolumbar spine disability, best characterized as degenerative arthritis, segmental instability, and degenerative disc disease, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


